     Case 5:21-cv-00750-JGB-KK Document 12 Filed 06/11/21 Page 1 of 2 Page ID #:40



     Michael S. Agruss (SBN: 259567)
 1   AGRUSS LAW FIRM, LLC
     4809 N Ravenswood Ave., Suite 419
 2   Chicago, IL 60640
     Tel: 312-224-4695
 3   Fax: 312-253-4451
     michael@agrusslawfirm.com
 4   Attorney for Plaintiff,
     ELIZABETH C. CAMARILLO
 5

 6                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 7                                  RIVERSIDE DIVISION
 8
     ELIZABETH C. CAMARILLO,                     )
 9
                                                 )
                                                 ) Case No.: 5:21-cv-00750-JGB-KK
                 Plaintiff,                      )
10
                                                 )
           v.                                    )
11
                                                 )
12
                                                 )
     NATIONSTAR MORTGAGE LLC d/b/a               )
13   MR. COOPER GROUP                            )
                                                 )
14
                                                 )
                                                 )
                 Defendant.
15

16
                                  NOTICE OF SETTLEMENT
17

18               Plaintiff, ELIZABETH C. CAMARILLO, (“Plaintiff”), through her

19   attorney, Agruss Law Firm, LLC, informs this Honorable Court that Plaintiff and
20
     Defendant, NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER GROUP, have
21
     reached a settlement in this case.   Plaintiff anticipates dismissing Defendant,
22

23   NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER GROUP, with prejudice,

24   within 60 days.
25



                                           -1-
     Case 5:21-cv-00750-JGB-KK Document 12 Filed 06/11/21 Page 2 of 2 Page ID #:41




                                             RESPECTFULLY SUBMITTED,
 1

 2
           DATED: June 11, 2021                     By:_/s/ Michael S. Agruss
 3
                                                          Michael S. Agruss
 4                                                        Attorney for Plaintiff

 5

 6

 7
                               CERTIFICATE OF SERVICE
 8

 9
           I certify that on June 11, 2021, a true and correct copy of the foregoing
10
     document was electronically filed with the Court’s CM/ECF system to be sent via
11
     the electronic notification system to all counsel of record.
12

13                                           By: /s/ Michael S. Agruss
14
                                                     Michael S. Agruss

15

16

17

18

19

20

21

22

23

24

25



                                              -2-
